Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
	Applicant filed a preliminary amendment on 8/3/20.  That amendment is entered.

Priority

	This application claims priority to 12/638,897, filed 12/15/09, now patent 10,417,675.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter. Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception. The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below. 
When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, (2a) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so (2b), it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas, (groups a, b - 2019 PEG)

STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 1 and in the therefrom dependent claims. Such terminals fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.

Step 2A: The invention is directed to recommending an outfit for a user which is akin to fundamental economic practices (see Alice), As such, the claims include an abstract idea.  When considering the limitations individually and as a whole the limitations directed to the abstract idea are:

causing presentation of a user interface on a device of a user, the user interface displaying an image of an article of clothing; 
receiving, via the user interface, a request to find one or more clothing items that match at least one attribute associated with the image of the article of clothing; 
in response to receiving the request, accessing stored information from one or more databases, the stored information including a plurality of data items having associated attributes, at least some of the plurality of data items comprising an image of a model wearing a clothing item;  
based on the at least one attribute associated with the image of the article of clothing, performing a search for the one or more matching clothing items from the accessed stored information, the search comprising comparing the at least one attribute associated with the image of the article of clothing to the associated attributes; and 
in response to the search, causing display of a plurality of images, each of the plurality of images displaying at least one of the one or more matching clothing items, at least one of the plurality of images comprising a matching clothing item shown on a respective model. 

This judicial exception is not integrated into a practical application. The elements are recited at a high level of generality, i.e. a generic computing system performing generic functions including generic processing of data. Accordingly the additional elements do not integrate the abstract into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore the claims are directed to an abstract idea. (2019 Revised Patent Subject Matter Eligibility Guidance ("2019 PEG"). Thus, under Step 2A of the Mayo framework, the Examiner holds that the claims are directed to concepts identified as abstract.

STEP 2B.
Because the claims include one or more abstract ideas, the examiner now proceeds to Step 2B of the analysis, in which the examiner considers if the claims include individually or as an ordered combination limitations that are "significantly more" than the abstract idea itself. This includes analysis as to whether there is an improvement to either the "computer itself," "another technology," the "technical field," or significantly more than what is "well-understood, routine, or conventional" in the related arts.

The instant application includes in Claim 1 no additional steps to those deemed to be abstract idea(s).

In the instant case, Claim 1 is directed to above mentioned abstract idea.  Technical functions such as sending, receiving, displaying and processing data are common and basic functions in computer technology. The individual limitations are recited at a high level and do not provide any specific technology or techniques to perform the functions claimed.

The additional elements recited in the claim beyond the abstract idea include:
A processor;
Memory storing instructions.

Looking to MPEP 2106.05 (d), based on court decisions well understood, routine and conventional computer functions or mere instruction and/or insignificant activity have been identified to include: Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321,120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TU Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); O/P Techs., /no., v. Amazon.com, Inc., 788 F,3d 1359, 1363, 115 USPQ2d 1090,1093 (Fed. Cir, 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPG2d 1097,
1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink," (emphasis added)}; Insignificant intermediate or post solution activity -See Bilski v. Kappos, 581 U.S. 593, 611 -12, 95 USPQ2d 1001,1010 (2010) (well-known random analysis techniques to establish the inputs of an equation were token extra-solution activity); In Bilski referring to Flook, where Flook determined that an insignificant post-solution activity does not makes an otherwise patent ineligible claim patent eligible. In Bilski, the court added to Flook that pre-solution (such as data gathering) and insignificant step in the middle of a process (such as receiving user input) to be equally ineffective. The specification and Claim does not provide any specific process with respect to the display output that would transform the function beyond what is well understood. Like as found in Electric Power Group, Bilski, the technical process to implement the input and display functions are conventional and well understood.

In addition, when the claims are taken as a whole, as an ordered combination, the combination of steps does not add "significantly more" by virtue of considering the steps as a whole, as an ordered combination. The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments using what is well-understood, routine, and conventional in the related arts. The steps are still a combination made to the abstract idea. The additional steps only add to those abstract ideas using well-understood and conventional functions, and the claims do not show improved ways of, for example, an unconventional non-routine functions for authorizing the timing of a payment and to activate a display screen based on a trigger or camera functions that could then be pointed to as being "significantly more" than the abstract ideas themselves. Moreover, Examiner was not able to identify any "unconventional" steps, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is well-understood, routine, and conventional in the related arts.

Further, note that the limitations, in the instant claims, are done by the generically recited computing devices. The limitations are merely instructions to implement the abstract idea on a computing device and require no more than a generic computing devices to perform generic functions. 

CONCLUSION
It is therefore determined that the instant application not only represents an abstract idea identified as such based on criteria defined by the Courts and on USPTO examination guidelines, but also lacks the capability to bring about "Improvements to another technology or technical field" (Alice), bring about "Improvements to the functioning of the computer itself" (Alice), "Apply the judicial exception with, or by use of, a particular machine" (Bilski), "Effect a transformation or reduction of a particular article to a different state or thing" (Diehr), "Add a specific limitation other than what is well-understood, routine and conventional in the field" (Mayo), "Add unconventional steps that confine the claim to a particular useful application" (Mayo), or contain "Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment" (Alice), transformed a traditionally subjective process performed by humans into a mathematically automated process executed on computers (McRO), or limitations directed to improvements in computer related technology, including claims directed to software (Enfish).

The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-6 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1; where all claims are directed to the same abstract idea, "addressing each claim of the asserted patents [is] unnecessary." Content Extraction &. Transmission LLC v, Wells Fargo Bank, Natl Ass'n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.  Claims for the other statutory classes are similarly analyzed. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-9, 11-16, 18-20 are rejected under 35 USC 102 as being unpatentable over US 2009/0019053 Burgess et al. (hereafter Burgess)

1. A system comprising: 
one or more hardware processors; and 
memory storing instructions that, when executed by the one or more hardware processors, cause the one or more hardware processors to perform operations comprising: (Burgess ¶14 discloses a server which is a computer with a processor/memory)
causing presentation of a user interface on a device of a user, the user interface displaying an image of an article of clothing; (Burgess ¶14 displaying clothing to the user on a display) 
receiving, via the user interface, a request to find one or more clothing items that match at least one attribute associated with the image of the article of clothing; (Burgess ¶31 request to find a clothing item to find a bottom that matches the top or complete outfits or other items) 
in response to receiving the request, accessing stored information from one or more databases, the stored information including a plurality of data items having associated attributes, at least some of the plurality of data items comprising an image of a model wearing a clothing item;  (Burgess ¶32 searches the database for items; ¶30 lists attributes used in the search; ¶34 displays on a model) 
based on the at least one attribute associated with the image of the article of clothing, performing a search for the one or more matching clothing items from the accessed stored information, the search comprising comparing the at least one attribute associated with the image of the article of clothing to the associated attributes; and (Burgess ¶32 searches the database for items; ¶30 lists attributes used in the search; ¶34 displays on a model)
in response to the search, causing display of a plurality of images, each of the plurality of images displaying at least one of the one or more matching clothing items, at least one of the plurality of images comprising a matching clothing item shown on a respective model. (Burgess ¶35 displays the recommendations to the user) 

Claims 8 and 15 are rejected under a similar rationale.

2.  The system of claim 1, wherein the operations further comprise 
receiving a selection of one of the one or more matching clothing items, the selection of one of the one or more matching clothing items allowing the user to purchase the selected one of the one or more matching clothing items.  (Burgess ¶39 allows the user to purchase the item)

Claims 9 and 16 are rejected under a similar rationale.

4. The system of claim 1, wherein the at least one attribute used to perform the search comprises a color associated with the article of clothing.  (Burgess ¶30 color) 

Claims 11 and 18 are rejected under a similar rationale.

5.  The system of claim 1, wherein the operations further comprise: 
receiving, from the device of the user, a selection that allows the user to browse existing designs, and in response to receiving the selection, causing display of one or more of the existing designs.  (Burgess ¶34-35 display on a model suggested garments and to scroll/click through them)

Claims 12 and 19 are rejected under a similar rationale.


6. The system of claim 5, wherein each of the one or more existing designs comprises a model with one or more fashion items.  (Burgess ¶34-35 model wearing the items)

Claims 13 and 20 are rejected under a similar rationale.

7.  The system of claim 1, wherein at least some of the plurality of images includes a corresponding price.  (Burgess ¶39 cost)

Claim 14 is rejected under a similar rationale.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, 17 are rejected under 35 USC 103 as being unpatentable over Burgess in view of US patent 8,006,197 Nevill-Manning (hereinafter Nevill-Manning)

Burgess does not disclose
3. The system of claim 1, wherein the plurality of images is displayed in a grid-like display.

Nevill-Manning 3:3-33, Figs 3, 4 disclose products retrieved by search engine may be displayed in grid-like display. 

Both Burgess and Nevill-Manning relate to the selection of consumer products.  It would have been obvious to one of ordinary skill at the time of the invention to include the grid-like feature function in the method of Burgess with the motivation of improving the flexibility of search result display. Nevill-Manning, (1:13-2:35).

Claims 10 and 17 are rejected under a similar rationale.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Shui whose telephone number is (303)297-4247.  The examiner can normally be reached on 7-5 Pacific Time, M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ming Shui/
               Primary Examiner, Art Unit 3684